Citation Nr: 0911480	
Decision Date: 03/27/09    Archive Date: 04/01/09

DOCKET NO.  07-15 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) based on a personal assault.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to August 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  The evidence of record reflects that the Veteran did not 
seek treatment for or report back pain until approximately 14 
years after service.

2.  There is no medical evidence linking a lower back 
disability to service.

3.  The evidence of record fails to confirm the Veteran's 
reported PTSD stressor.
.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a lower back 
disability have not been met.  38 U.S.C.A. § 1131 (West 2002 
& Supp. 2008); 38 C.F.R. § 3.303 (2008). 

2.  The criteria for service connection for PTSD based on 
personal assault have not been met.  38 U.S.C.A. § 1131 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  VA's notice requirements were satisfied in 
a February 2006 letter, and as to the VA's duty to assist, 
the Veteran's service medical records, private treatment 
records, and Social Security Administration (SSA) records 
have been obtained, and the RO sent a PTSD personal assault 
questionnaire to the Veteran, which the Veteran completed and 
returned.  Furthermore, no available evidence identified by 
the Veteran as relevant has not been obtained.  He was not 
examined for VA purposes because the evidence establishes his 
current back disability was not incurred in service, and his 
claimed in-service, non-combat stressor is not corroborated.  

In sum, the Board finds that VA's duties to notify and assist 
have been met, and therefore there is no prejudice to the 
Veteran in adjudicating this appeal.

II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

Lower Back Disability 

At his Board hearing, the Veteran testified that his back 
disability first began when he experienced flashes of back 
pain and numbness in his legs after an in-service injury 
rappelling off of a tower.  The Veteran testified that he 
sought treatment in service and was prescribed light duty and 
a pain reliever.  The Veteran testified that his symptomology 
has gradually increased in severity since his discharge, 
resulting in his current lower back disability.   

The Veteran's service medical records reflect one instance of 
treatment for back pain on July 1, 1985, with the treating 
physician's assistant noting the Veteran had no radiating 
pain and instructing he was to return as needed.  There is no 
subsequent record of back complaints in service, although the 
Veteran returned on July 5, 1985, with unrelated stomach and 
headache complaints.  He was discharged from service in 
August 1985, for what counseling records show to be his lack 
of motivation and poor attitude.  

The first post-service treatment of record referencing the 
Veteran's complaints of back pain is reflected in an August 
1999 disability evaluation, 14 years after service.  At that 
time, the Veteran reported having back pain since his 
involvement in a work related accident in 1987.  The 
evaluator, however, recorded normal findings with respect to 
the Veteran's back, as there was no tenderness, no muscle 
spasm, and normal range of motion.  The next reference to 
back complaints is recorded in a July 2000 emergency room 
treatment report, following the Veteran's involvement in 
another motor vehicle accident.  At that time, the diagnoses 
included lumbosacral spine strain secondary to trauma.  Later 
still, the records reflects diagnoses of herniated discs (as 
first noted in a December 2004 private treatment record) and 
mild spondylotic changes of the lumbar spine (as reflected in 
a February 2005 lumbar spine MRI), as well as notations of 
the Veteran's reports of chronic back pain.  

The veteran contends he has had ongoing back problems since 
his military service.  The medical records reflect otherwise.  
After that single incident of back complaints in service, the 
veteran voiced no further complaints until 14 years later, at 
which time he attributed the problem to a post service 
accident.  As the veteran was specifically instructed in 
service to return to the health clinic if needed for back 
complaints, and he did not, yet at the same time returned for 
other complaints, it may be concluded he did not have in-
service back complaints after his initial report.  It also 
may be concluded he did not have any back complaints 
thereafter until his post service accident, since 14 years 
later, when specifically asked to provide his history of back 
complaints, he dated them to the 1987 accident.  Under these 
circumstances, the Board does not consider the Veteran's 
current contentions of back problems since service to be 
credible.  This leaves the most probative evidence 
establishing the onset of a chronic back disability no 
earlier than 1987, two years after service.  With no 
competent medical evidence linking current disability to 
service, a basis upon which to establish service connection 
has not been presented, and the appeal is denied.  

PTSD

To establish entitlement to service connection for PTSD a 
veteran must provide: (1) medical evidence diagnosing PTSD; 
(2) a link, established by medical evidence, between current 
symptoms of PTSD and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the Veteran's service 
records may corroborate the account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually-transmitted 
diseases; and statements from family members, roommates, 
fellow servicemen, or clergy.  Evidence of behavior changes 
following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3) (2006).

In his submitted statements and at his hearing before the 
undersigned Veteran's Law Judge, the Veteran testified that 
he currently has PTSD as a result of being struck in the face 
with a rifle by his female drill sergeant while she was 
disciplining him, which resulted in him sustaining a cut to 
his face.  The Veteran testified that when he was assaulted, 
he felt helpless and anxious and that he had no one he could 
turn to for help.  The Veteran further testified that he has 
difficulty sleeping and constant anxiety since service and 
that he has been diagnosed with PTSD.

The Veteran's service medical records fail to reflect any 
treatment for a facial laceration or diagnosis of any 
psychiatric disorder.  His service personnel records reflect 
documentation of his supervisors' perception that the Veteran 
wished to separate from service soon after induction, as well 
as their perception that he was unmotivated to perform his 
duties.  A July 1985 general counseling form from the 
Veteran's fourth week of training reflects a recommendation 
that the Veteran receive an Article 15 action after 
demonstrating uncooperative and disrespectful behavior 
towards his non-commissioned officer.  Later general 
counseling forms reflect that the Veteran had received an 
Article 15 action and that he continued desire to separate 
from service, as well as an eventual recommendation for his 
discharge.

The Veteran's post-service medical records include diagnoses 
of schizoaffective disorder, panic disorder, anxiety disorder 
not otherwise specified, and schizotypal personality 
disorder.  Additionally, an October 2006 evaluation includes 
PTSD among Axis I diagnoses, but as this was prepared by a 
social worker, rather than a physician, its medical validity 
is doubtful.  Indeed, the following month when a physician 
evaluated the Veteran, the relevant Axis I diagnosis was only 
"provisional PTSD."  Casting further doubt on the validity 
of the diagnosis of PTSD and credibility of the Veteran's 
history in regard to this, is the physician's notation that 
the Veteran came that day in order to obtain a diagnosis of 
PTSD for VA compensation purposes.

Although the Veteran's post service medical records suggest a 
diagnosis of PTSD, the record does not contain corroborative 
evidence of his reported stressor.  The Veteran's service 
personnel records reflect that the Veteran received 
disciplinary measures during service; however, they do not 
include any documentation that the Veteran was assaulted 
while being disciplined, nor do they reflect that the Veteran 
was treated for a facial laceration.  (However, the Veteran 
did seek treatment for back pain, a stomach ache and head 
cold, and swollen lymph nodes in his groin during his brief 
period of service, which certainly reflects his willingness 
to seek treatment for any complaints as might present 
themselves.)   Moreover, the Veteran has not submitted any 
statements from fellow service members corroborating his 
reported personal attack.  Accordingly, the evidence fails to 
corroborate the Veteran's reported stressor, and therefore, 
the criteria for service connection for PTSD has not been 
met.


ORDER

Service connection for PTSD is denied.

Service connection for a lower back disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


